Case 3:20-cr-00042-PDW Document 340 Filed 07/23/20 Page 1of1

Case 3:20-cr-00042-PDW Document 326 Filed 07/17/20 Page 1of1

IN THE UNITED STATES D)STREICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA,
Case No. 3 20-cr-00042-11
Plaintiff,

Vv. OF HABEAS CORPUS

O3AISDSe

GRAYSON DYE,

Zh Ol WY Zt TAL tu
JOIAYIS SIVHSUYA Sf

VLOXVG HIYON 40 LOVISIG

APPL’CATION FOR WRIT

Defendant.

The undersigned attorney hereby applies to the Court for the issuance of a Writ of
Habeas Corpus Ad Prosequendum.

Name of detainee: Grayson Dye

Detained at (custodian) Heart of America, Rugby, ND

Detainee ts charged in this District by Indictment.

Detainee will be retained in federal custody until final disposition of federal charges.

Appearance ts necessary at the Federal Courthouse in Grand Forks, North Dakota, on July 23,
2020, at 11:30 a.m., for the purpose of an initial appearance and arvaignment.,

 

Attorney Signature: Is'DAWNM.DEITZ
Printed Name and Telephone Number: © DAWN M. DEITZ, 701-297-7400
Dated: July 17, 2020 Attorney of Record for the United States

WRIT OF HABEAS CORPUS AD PROSEQUENDUM

The above application is GRANTED and the cbov2-named custodian, as well as the
United States Marshal for this District, or any other duly-sworn federal officer or agent, are
hereby ORDERED to produce the named detainee. 01 the date and time recited above, and

RETAIN said detainee for all further proceedings as orde-ed by the Court, after which the
detainee shall be RETURNED to the original custodian.

Dated:
/s/ Alice R. Senechal
Magistrate Judge Alice R. Senechal
United States District Court

RETURN OF SERVICE

Date Executed Printed Name Signature
